MEMORANDUM **
Raymond Howard Carlson appeals pro se the district court’s dismissal of his 42 U.S.C. § 1983 action alleging defendants violated his civil rights over the course of his prior state court action. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Bly-Magee v. California, 236 F.3d 1014, 1017 (9th Cir.2001), and we affirm on the ground that the district court lacked subject matter jurisdiction, Steel Co. v. Citizens for a Better Environment, 523 U.S. 83, 94-95, 118 S.Ct. 1003, 140 L.Ed.2d 210 (1998) (noting that jurisdiction is a threshold issue).
Because federal courts do not have jurisdiction to review state court decisions, we affirm the district court’s dismissal of Carlson’s action. See Worldwide Church of God v. McNair, 805 F.2d 888, 890-93 (9th Cir.1986) (citing Rooker v. Fidelity *932Trust Co., 263 U.S. 413, 44 S.Ct. 149, 68 L.Ed. 362 (1923) and D.C. Court of Appeals v. Feldman, 460 U.S. 462, 103 S.Ct. 1303, 75 L.Ed.2d 206 (1983)).
Carlson’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.